Citation Nr: 1632322	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  15-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cholecystectomy and/or gout.

2.  Entitlement to service connection for pinched nerve.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to March 1983 and in the Army Reserves from March 1983 to March 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and, as of this date, the Veteran has not submitted any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated January 2010, December 2011, October 2009 to March 2010, and October 2014 to November 2014, as well as October 2013 VA Disability Benefits Questionnaire (DBQ) examinations for gallbladder and pancreas conditions and scars/disfigurement.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that VA medical opinions are needed for the issues of entitlement to service connection for sleep apnea, pinched nerve, hypertension, and insomnia.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

First, a November 2014 letter from a VA treatment physician documents the Veteran's diagnosis of obstructive sleep apnea during the appeal period.  Most recently at the May 2016 Board hearing, the Veteran reported her belief that weight gain from the gallbladder removal and/or gout has attributed to her sleep apnea.  The Board notes that the Veteran is not service-connected for gout or obesity; however, she is service-connected for cholecystectomy and the issue of service connection for gout will be readjudicated after additional evidentiary development as discussed below.  Therefore, the Board finds that medical opinions on a secondary basis is necessary to properly adjudicate this claim.  Moreover, any remand development for gout may impact the issue of entitlement to service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Second, throughout the appeal period, the Veteran has requested service connection for pinched nerve due to degenerative disc disease of the lumbar spine (as reported in a December 2014 statement) as well as due to her right wrist (as reported at the May 2016 Board hearing).  Review of the record shows the Veteran reported a pinched nerve at the base of her spine during VA treatment sessions in October 2014 and January 2015; however, clinical evaluation at an April 2015 VA DBQ examination for back (thoracolumbar) conditions revealed normal results for any associated neurological impairment.  Nevertheless, review of her VA treatment records document July 2007 findings of clinical symptoms of mild carpal tunnel syndrome, persistent numbness and tingling in left arm and hand associated with hyperalgesia to pinprick over the skin, and that these clinical signs and symptoms are suggestive of a herpetic neuritis/ganglionitis.  At an October 2014 VA treatment session noted the Veteran's trouble with the right wrist, similar to carpal tunnel syndrome symptoms on left, and her request to be seen for a wrist brace.  Most recently at the May 2016 Board hearing, the Veteran attributed her claim for pinched nerve to her job duties as a telegraph and teletype operator during military service, which is consistent with her military occupational specialty (MOS) as a telecommunication center operator noted on her DD Form 214.  Therefore, the Board finds that a medical opinion on a direct basis is necessary to properly adjudicate this claim.

Third, VA treatment records document the Veteran's assessment of hypertension in January 2010, March 2012, June 2013, and October 2014.  During service, her blood pressure readings did not rise to the criteria for establishing a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Nevertheless, at the May 2016 Board hearing the Veteran reported she became pregnant just prior to separation from service and had a premature delivery soon thereafter because of high blood pressure and was put on medication for such.  In light of the Veteran's current diagnosis and lay statements regarding onset soon after separation from service, the Board finds that a medical opinion on a direct basis is necessary to properly adjudicate this claim.

Fourth, VA treatment records also document the Veteran's assessment of insomnia in September 2011, March 2012, and June 2013.  At the May 2016 Board hearing, the Veteran reported that living in the barracks in Frankfurt, Germany caused her concern and she was worried a lot and could not sleep which made her tired.  Her period of foreign service is affirmed by review of her DD form 214.  In light of the Veteran's current diagnosis and lay statements of in-service sleep patterns, the Board finds that a medical opinion on a direct basis is necessary to properly adjudicate this claim.

Lastly, a remand is needed to obtain the appropriate VA examination(s) and medical opinions for the issues of entitlement to service connection for gout and rheumatoid arthritis.  See 38 C.F.R. § 3.303; McLendon, 20 Vet. App. at 79.  VA treatment records document the Veteran's assessment of gout in January 2010, September 2014, and May 2016.  At the May 2016 Board hearing the Veteran reported her symptomatology for gout and rheumatoid arthritis began during service after treatment for cold feet, as noted in a March 1982 service treatment record.  She also reported such symptoms are located up her legs, hips, and back.  In light of such evidence, the Board finds that additional development is needed to determine the etiology of the Veteran's gout and the existence and etiology of any current rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claim of entitlement to service connection for sleep apnea.  The letter should notify the Veteran of the evidence necessary to substantiate this claim on both a direct and secondary basis.

2.  Obtain a medical opinion from an appropriate clinician for the Veteran's sleep apnea.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including her May 2016 hearing testimony, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology such as gaining weight as reported at the May 2016 Board hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of sleep apnea (even if it has since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the sleep disorder is (a) caused or aggravated by the Veteran's service-connected cholecystectomy, to include any weight gain therefrom; or (b) related to her diagnosis of gout, to include an weight gain therefrom.  

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

3.  Obtain a medical opinion from an appropriate clinician for the Veteran's pinched nerve.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including the Veteran's hearing testimony from May 2016, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any diagnosis of pinched nerve associated with the lumbar spine and/or either wrist, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1980 to March 1983, to include consideration of her military job duties as a telegraph and teletype operator.

4.  Obtain a medical opinion from an appropriate clinician for the Veteran's hypertension.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, to include the relevant May 2016 hearing testimony, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.VA opinion 

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology such as taking blood pressure medication soon after separation from service as reported at the May 2016 Board hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of hypertension (even if it has since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1980 to March 1983, to include consideration of treatment soon after separation as reported at the May 2016 Board hearing.

5.  Obtain a medical opinion from an appropriate clinician for the Veteran's insomnia.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, to include her May 2016 hearing testimony, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology such as being worried, not sleeping, and being tired during foreign active service in Germany as reported at the May 2016 Board hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosis of insomnia (even if it has since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1980 to March 1983, to include consideration of being tired and not sleeping during foreign service in Germany as reported at the May 2016 Board hearing.

6.  Obtain the appropriate examination(s) to determine the etiology of gout and any rheumatoid arthritis that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained and her May 2016 hearing testimony.  A complete rationale should be provided for the opinion.

a)  For any diagnosis of gout since December 2012 (even if it has since resolved), to include diagnoses in January 2010, September 2014, and May 2016 VA treatment records, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service from March 1980 to March 1983, to include March 1982 in-service treatment for cold feet and the Veteran's testimony at the May 2016 Board hearing about onset in service from cold feet. 

b)  Identify any diagnosis of rheumatoid arthritis since December 2012 (even if it has since resolved).  For any diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service from March 1980 to March 1983, to include March 1982 in-service treatment for cold feet and the Veteran's testimony at the May 2016 Board hearing about onset in service from cold feet. 

7.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If a report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




